Per Curiam.

The only question for consideration is, whether the facts show that both of the defendants are liable for the acts of Haynes, or whether he was the agent someimes of one and sometimes of the other, according to the *292part of the route on which, at different times, he was driving. They employed him jointly, and gave him perquisites ; and he would be allowed to sue them together for his wages. He was the servant of both to some purposes. But we shall not decide the case on this narrow ground ; for he might be employed by the defendants jointly and have a joint claim against them, and yet be in the several employment of one or th'e other at different times.
What then was the nature of this contract with the plaintiff? Was it to carry the money from Barre to Holden and from Holden to Worcester, or to carry it from Barre to Worcester ? Was it one or two contracts ? If the driver was the servant of one of the defendants at one end of the line, anc of the other at the other, there were two contracts ; and this brings us to the general question, whether the .defendants were so connected as to be jointly liable for his acts. It is not easy to decide, whether they were interested in the whole line, or each at one end only. It should seem in the outset, that there was but one enterprise, namely, to fun a line of stagecoaches from Barre to Worcester and back. The contract between the defendants was not a stipulation that one would run coaches one part of the way, if the other would, the other part; but it seems to have been a joint undertaking, and the advertisement was of a stagecoach running from .Worcester to Barre and back. Each of the defendants was at the expense of supporting the line at one end of the route ; and if the arrangement had been to divide the profits equally or proportionably, there would have been a partnership, beyond any doubt. Does it make a difference that they divided the profits according as they were earned at each end ? The question is not without difficulty, but on the whole, we think they must be considered so far jointly concerned, as to be jointly liable for this driver’s act in this particular instance. They jointly hired him, and for a joint object; and the well managing of the business at one end of the line, was of importance to the other.

Judgment on the verdict